Citation Nr: 0619573	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  03-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected degenerative joint disease of the right knee, 
currently evaluated as 10 percent disabling prior to February 
5, 2004 and from April 1, 2004.

2.  Entitlement to a higher initial rating for service-
connected degenerative joint disease of the left knee, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1968, 
November 1971 to November 1975, and April 1987 to November 
1987, with additional periods of active service according to 
a DD Form 214.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of October 2004.  This matter was 
originally on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.

A hearing was held on June 10, 2004, in Phoenix, Arizona, 
before a Veterans Law Judge who has since retired from the 
Board.  A letter was sent to the veteran in March 2006 
informing him of this matter with an offer to schedule him 
for another hearing.  The veteran did not respond with a 
request for another hearing.  Consequently, the undersigned 
Acting Veterans Law Judge rendered a decision in this case.  


FINDINGS OF FACT

1.  Prior to February 5, 2004, the medical evidence shows 
that the veteran's right knee disability is manifested by 
limitation of motion on flexion and extension that is 
noncompensable under the applicable diagnostic codes, but it 
is accompanied by objectively demonstrated pain, crepitus, 
and tenderness.

2.  From April 1, 2004, the medical evidence shows that the 
veteran's right knee disability is manifested by limitation 
of motion on flexion that is noncompensable under the 
applicable diagnostic code and accompanied by objectively 
demonstrated pain, but productive of full motion on 
extension.

3.  The medical evidence shows that the veteran's left knee 
disability is not productive of flexion limited to 30 degrees 
or less or loss of motion on extension.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating in excess of 10 
percent for service-connected degenerative joint disease of 
the right knee (for limitation of motion on flexion) have not 
been met or approximated prior to February 5, 2004 and from 
April 1, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5003-5260 (2005).

2.  The criteria for a separate rating of 10 percent, but not 
higher, for limitation of motion on extension of the right 
knee have been approximated prior to February 5, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003-5261 (2005).  

3.  The criteria for a higher initial rating in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5003-5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand of October 2004 and Veterans Claims Assistance 
Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefined the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in July 2003 and January 2005, the RO and the Appeals 
Management Center (AMC) advised the veteran of the VCAA, VA's 
duties there under, and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notices advised the veteran of what the 
evidence must show to establish entitlement to a higher 
disability rating.  The January 2005 VCAA notice specifically 
requested that the veteran provide any evidence in his 
possession that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  Additionally, in accordance with the 
Board's October 2004 Remand, the AMC asked the veteran to 
identify all healthcare providers, VA and non-VA, inpatient 
and outpatient, who had treated him for his bilateral knee 
disability since July 2001.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the veteran is appealing the initial evaluation of 
a disability following an award of service connection for 
degenerative joint disease of the right and left knees.  The 
veteran was not provided with notice pursuant to 38 U.S.C.A. 
§ 5103A prior to the issuance of the June 2003 Statement of 
the Case (SOC), but he was not prejudiced by this procedural 
defect as the RO reconsidered his claims in August 2003 and 
the Supplemental Statement of the Case (SSOC) was provided to 
him following the issuance of the July 2003 VCAA notification 
letter.  The veteran was also not advised to provide any 
evidence in his possession that pertained to his claims 
pursuant to 38 C.F.R. § 3.159(b)(1) prior to the initial 
rating decision in connection with the underlying service 
connection claim or prior to the issuance of the June 2003 
SOC with respect to the higher initial rating claim.  
Nevertheless, the veteran was not prejudiced by this 
procedural defect as the AMC reconsidered the veteran's 
claims in October 2005 and the SSOC was provided to the 
veteran following the issuance of the January 2005 VCAA 
notification letter.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the claims would not be 
prejudicial error to the veteran.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  In the 
instant appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on this latter element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (providing that where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for higher initial ratings under 
the currently assigned diagnostic codes, so any question as 
to the appropriate effective date to be assigned is rendered 
moot.  As for the Board's decision below to grant a separate 
rating under another diagnostic code for the right knee 
disability, any defect with respect to the effective date 
portion of the VCAA notice will be rectified by the RO when 
effectuating the award.  

In further regard to VA's duty to notify, in addition to the 
August 2003 and October 2005 SSOCs, the veteran was also 
provided with a copy of the May 2002 rating decision, June 
2003 SOC, and October 2005 rating decision, all of which 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The SOC and SSOCs 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  In so concluding, the Board 
also finds that the Remand instruction directing the AMC to 
ensure that all notification required by 38 U.S.C.A. § 
5103(a) is fully complied with has been satisfied.  
(Dingess/Hartman was handed down after the transfer of the 
veteran's appeal to the Board.)

In regard to VA's duty to assist, in accordance with the 
Board's Remand, the AMC afforded the veteran a VA examination 
in April 2005 that the Board finds adequate for rating 
purposes.  In addition, the AMC obtained VA treatment records 
dated from June 2002 to April 2005 as well as private 
treatment records identified by the veteran from Dr. M.D. and 
Dr. K.M.  The AMC retrieved records from the Social Security 
Administration (SSA) pertaining to disability benefits.  
Finally, as previously noted, the RO scheduled the veteran 
for the travel Board hearing that was held in June 2004.  The 
veteran has not made the RO, AMC, or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  In addition, the Board finds 
that the AMC complied with the Board's October 2004 Remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  


Procedural History and Evidence

In the currently appealed May 2002 rating decision, the RO 
granted service connection for degenerative joint disease of 
the right and left knees and assigned each knee a 10 percent 
rating under Diagnostic Codes 5003-5260, effective June 30, 
2000, the date of receipt of the veteran's claim (Report of 
Contact).  In an October 2005 rating decision, the AMC 
granted the veteran a temporary evaluation of 100 percent 
effective February 5, 2004, based on surgical treatment of 
the right knee necessitating convalescence.  [It appears that 
the AMC considered the partial medial meniscectomy and 
partial synovectomy of the right knee as part of the service-
connected right knee disability yet continued 
characterization of the service-connected disability as only 
encompassing degenerative joint disease of the right knee.]  
Thereafter, an evaluation of 10 percent is continued for the 
right knee from April 1, 2004.  

An October 1999 Good Samaritan Hospital bone scan revealed 
"[d]egenerative type changes along [the] bilateral knee 
joints." 

The July 2001 VA joints examination report shows that the 
veteran complained of pain that impaired his ability to 
squat, kneel, climb stairs, and run.  He indicated that he 
had more pain and dysfunction (e.g., weakness, fatigability, 
and incoordination) associated with his right knee than his 
left knee.  On physical examination, the examiner observed 
that the veteran had a normal gait without an assistive 
device.  He normally moved about the examining room and 
mounted and dismounted the examining table.  He could hop on 
either foot and heel and toe walk, but he showed discomfort 
when he squatted and rose.  He had full range of motion of 
both knees from 0 to 140 degrees, but there was crepitus and 
pain on motion bilaterally.  He had a positive McMurray test, 
and a negative Lachman test.  There was no lateral 
instability.  The examiner provided an impression of probable 
degenerative joint disease of the knees.  In an addendum, the 
examiner reported that x-rays of the knees were "[m]inimally 
positive."  

The July 2001 VA radiograph report noted that x-rays revealed 
minimal bilateral knee degenerative changes, but negative for 
fracture or malalignment.  

VA treatment records dated from June 2002 to April 2005 only 
included a June 2002 record that showed that the veteran 
complained that he experienced pain in his knees all the 
time.  

Records from the SSA included copies of several medical 
reports discussed below.  In addition, records from Southwest 
Family Medicine dated in 2002 showed that the veteran 
underwent several Synvisc injections in his knees.  

In a July 2003 letter, G.B., VA vocational rehabilitation 
counselor, reported that the veteran had a number of health 
problems that included bad knees.  G.B. concluded that the 
veteran's chances for re-entering the work force were very 
poor.  

Records from Dr. M.D. included a July 2003 report that noted 
that the veteran had bilateral knee crepitus.  Dr. M.D. 
indicated that x-rays revealed mild degenerative joint 
disease and he noted that the veteran's symptoms were out of 
proportion to the x-rays, but he referred the veteran for a 
magnetic resonance imaging (MRI) scan.  A July 2003 report on 
an MRI noted an opinion that the scan revealed evidence of a 
prior medial meniscectomy, edema, and chronic medial 
collateral ligament changes.  
In an August 2003 letter, Dr. M.D. reported that the veteran 
had multiple medical conditions that included degenerative 
disease in his right knee.  Dr. M.D. noted that the veteran 
was currently unable to work due to these medical conditions 
and would be a very poor candidate for retraining due to his 
combined emotional and physical state.  

A November 2003 report prepared by Dr. M.M. of the Arizona 
Department of Economic Security Disability Determination 
Services showed that the veteran complained of progressively 
painful knees over the last number of years.  Dr. M.M. 
reported that there was a record from the veteran's family 
physician, Dr. M.D., that described the veteran's need for 
further surgery such as a total joint replacement.  On 
physical examination, Dr. M.M. observed that the veteran 
walked with a limp and tandem walked in the same manner.  The 
veteran was able to squat to 25 percent of normal-limited by 
his knee pain.  He was able to remove his shoes and socks and 
transfer on to the examination table.  His deep tendon 
reflexes were 2+ for the quadriceps and Achilles tendons 
bilaterally.  His sensation was intact to touch and pinprick 
in his limbs.  Manual muscle testing showed normal strength 
in the proximal and distal muscles in his limbs.  His right 
knee had crepitation with testing on range of motion from 5 
degrees to 110 degrees.  Palpation revealed tenderness to be 
present in the medial joint line with some bony prominence.  
Dr. M.M. provided an impression of osteoarthritis of the 
right knee.  Noted as based on the history, physical 
examination, and a review of available records, Dr. M.M. 
concluded that there would be no objective reason why the 
veteran could not stand and walk about at least two hours in 
an eight hour workday.  Dr. M.M. indicated that the veteran 
would be able to sit for six hours of an eight-hour workday 
with the usual rest break, but he would not be able to climb, 
balance, kneel, or crouch, although he could occasionally 
stoop and crawl.  

Records from Dr. K.M. include a November 2003 consultation 
report that noted that the veteran had received bilateral 
Synvisc type injections that relieved pain in the left knee 
but not in the right knee.  On clinical examination of the 
right knee versus a left knee comparison, there was minimal 
increased edema or effusion in the right knee.  Overall 
alignment and range of motion extended from 0 to 140 degrees 
on full flexion and supination exam.  The veteran had stable 
anterior/posterior Drawer signs and Lachman test.  The 
varus/valgus stress test was stable as well.  He had positive 
medial and lateral meniscus line pain and tenderness and 
minimal infrapatellar pain and tenderness.  Dr. K.M. provided 
an impression of right knee chondromalacia and recurrent, 
marginal meniscus tears, per MRI scan.   

Dr. K.M.'s records also include an Operative Report that 
showed that on February 5, 2004, the veteran underwent an 
elective right knee arthroscopic partial medial meniscectomy 
and partial synovectomy.  The postoperative diagnoses were 
the following:  right knee medial meniscus pain status post 
partial meniscectomy years prior with recurrent knee pain and 
tenderness not relieved with non-surgical management and 
treatment plus, partial posterior horn meniscus tearing and 
marginal fraying; and medial femoral condyle grade 2 to 3 
chondromalacia.  Thereafter, a February 18, 2004 report 
showed that the veteran reported that he twisted his right 
knee at which time he heard a pop while on the job on 
February 7, 2004.  The physical examination revealed mild 
effusion in the right knee.  There was no varus/valgus 
instability and the anterior Lachman and anterior/posterior 
drawer examinations were stable and comparable with the left 
knee.  Range of motion extended from full extension to 
flexion at least to 130 degrees on supine passive 
examination.  He had joint line medial pain and tenderness.  
There was no patellar crepitus or grind.  A February 20, 2004 
progress note indicated that the incisional sites for the 
meniscectomy were unremarkable.  The veteran had minimal 
residual swelling and full active range of motion.  Dr. K.M. 
noted an impression of status post right knee partial 
meniscectomy.  

Dr. K.M.'s records also include a March 3, 2004 report 
prepared by Dr. J.N., who related that the veteran reported 
that sometime in June 1995, he began developing pain in his 
right knee absent any specific traumatic event.  He was 
working for Boeing as an aircraft electrician at the time.  
He did not seek medical attention from June 1995 until he saw 
Dr. S. in September 2000.  An MRI scan was conducted, which 
reportedly showed degenerative changes of the medial 
meniscus.  Surgery was performed consisting of partial medial 
meniscectomy of the right knee and chondromalacia of the 
medial femoral condyle was noted.  The veteran underwent 
further surgery on February 5, 2004 based on the July 2003 
MRI findings.  

Dr. J.N. reported that the veteran currently complained of 
knee popping as well as soreness on the medial aspect of his 
knee after excessive walking, but he experienced no buckling 
or give away per se.  Dr. J.N. related that when the veteran 
was asked if it was his opinion that his right knee disorder 
caused him to retire or become disabled, the veteran 
acknowledged that he was retired and not working because of 
his emotional problems related to his prostate cancer.  In 
Dr. J.N.'s review of medical records, he noted that a May 
2001 independent medical examination report by Dr. B. noted 
that the current right knee disorder was related to events of 
June 15, 1995, even in the absence of any type of 
documentation of a medical disorder for at least four years 
subsequent to June 15, 1995, Dr. J.N. added.  [Dr. J.N. 
ultimately noted that it was his opinion that the veteran's 
current right knee disorder was not specifically related to 
the industrial injury of 1995 on a more probable than not 
basis.] 

Dr. J.N. reported that the examination of the right knee 
revealed healed arthroscopy portals that were nontender.  
There was 1+ effusion of the right knee.  There was full 
active and passive extension and full flexion to 145 to 150 
degrees without apparent symptoms.  There was no tenderness 
of the medial or lateral joint line.  There was some mild 
tenderness of the pes anserine tendons on the flare of the 
tibia, but there was no significant swelling of this area.  
The collateral ligaments were stable.  The Lachman test was 
negative, and the McMurray test was negative and not painful.  
Dr. J.N. indicated that he reviewed the July 2003 MRI and 
concurred with the radiology report that there were some 
degenerative changes of the medial meniscus with some minor 
blunting, "but otherwise there [was] no evidence of a tear 
of the medial meniscus."  Dr. J.N. concluded that the 
veteran's present condition included relatively minor self-
limiting symptoms that were not functionally significant.  
Dr. J.N. related that the only objective finding was 
postoperative effusion that felt to be self-limiting.  A 
March 19, 2004 progress note showed that the veteran had no 
complaints of the right knee.  

Records from Dr. M.D. include a May 2004 report that noted 
that the veteran was not fully satisfied with the result of 
the knee arthoscope, but he was not ready to do anything else 
at the time.  

At the June 2004 travel Board hearing, the veteran testified 
that he had not worked since March of last year.  He 
maintained that he retired because he could no longer stand 
on his feet.  He indicated that he received SSA benefits.  He 
testified that he was able to walk three to four hundred 
yards, then his knees would swell and ache. He had difficulty 
alighting from a car; he was "crippled."  He was able to 
vacuum the carpet, although there was not much of it in his 
house.  He was not able to move furniture.  He avoided all 
"heavy-type" activities that would involve strain on his 
knees.  He affirmed that his knees occasionally gave out on 
him.  He took eight pills a day for daily pain.  He was not 
currently involved in physical therapy for his knees.  He 
denied that any treating physician had recommended surgery.  
He did receive steroid injections in his knees.  His 
lifestyle was mostly sedentary; he would, however, walk 30 
yards down the street.  If he stood or sat too long, his 
knees would ache.  

An April 2005 VA examination report shows that the examiner 
reviewed the claims file.  The veteran reported that he had 
not worked since April 2002 due to his diabetes, bilateral 
knee problems, and prostate cancer.  He complained that his 
knees bothered him daily with a discomfort level of 7 out of 
10 on the right and 5 out of 10 on the left.  He denied that 
he used braces or ambulatory aids.  He experienced swelling, 
more on the right than on the left, four or five times a 
week.  He heard popping noises, but experienced no give away.  
He denied the occurrence of flare-ups, but indicated that the 
pain increased several times a week if he walked over 300 
yards.  He maintained that he could not ride a bike and he 
could not stand in one place over about 15 minutes at a time.  

On physical examination, the examiner observed that there 
were healed arthroscopy scars on the right knee.  On 
ambulation, the veteran had a slight antalgic gait on the 
right.  There was tenderness to palpation of the medial and 
lateral joint line regions, anterior half, both right and 
left.  The cruciate and collateral ligaments were stable.  
The McMurray test was negative on the right and negative on 
the left with complaint of some pain.  There was trace 
effusion on the right; none on the left.  No crepitation was 
palpated on active motion of the left knee and the right 
knee, but there was slight patellar rubbing on extension on 
two occasions out of the four tested on the right.  Manual 
muscle strength testing was 5/5; there was no fatigability.  
The examiner noted that the calf measurements indicated that 
there was no atrophy.  On range of motion, the right knee had 
extension to 0 degrees, active flexion to 100 degrees, and 
passive flexion to 105 degrees, with complaint of pain on 
terminal flexion.  There was no change with repeat flexion.  
On range of motion, the left knee had extension to 0 degrees, 
active flexion to 105 degrees, and passive flexion to 110 
degrees, with complaint of pain on terminal flexion.  There 
was no change with repeat flexion.  

The examiner reported that the veteran had moderate 
functional impairment in the knees.  The examiner indicated 
that there was no weakness or fatigability in the right knee 
but there was mild incoordination/antalgic gait.  The 
examiner noted that the major functional impact was the pain.  
As for the left knee, the examiner indicated that there was 
no weakness, fatigability, or incoordination.  The examiner 
confirmed that there were no skin indications of disuse or 
atrophy and that pain was visibly manifested on flexion of 
the knee joints.  The examiner indicated that other medical 
conditions did not appear to have any significant impact on 
the functional capacity of the service-connected bilateral 
knee disabilities.  In an addendum, the examiner reported 
that x-rays of the knees revealed minimal degenerative joint 
disease.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the 
Board also reviewed the service medical records and all other 
evidence of record pertaining to the history of the service-
connected bilateral knee disability.  The service medical 
records showed that service physicians diagnosed the veteran 
with bilateral patellar femoral syndrome and all x-rays were 
normal at the time.  After service, an April 1988 VA 
examination report showed that the knee examination was 
unremarkable.


Analysis

As the veteran is appealing the initial evaluation of a 
disability following an award of service connection for right 
and left knee disabilities, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2005).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Prior to February 5, 2004- Right Knee and Left Knee

The veteran's service-connected right and left knee 
disabilities are each currently assigned a 10 percent rating 
under Diagnostic Codes 5003-5260.  Under Diagnostic Code 
5003, degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved (Diagnostic Code 5200, 
etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
Limitation of knee motion is evaluated under Diagnostic Codes 
5260 and 5261.  

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 45 degrees or less warrants a 10 percent 
evaluation or higher.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).  Under Diagnostic Code 5261 (limitation of 
extension of leg), extension limited to 10 degrees or more 
warrants a 10 percent evaluation or higher.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate code, a 
rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  Id.  The Board notes that 
for the purpose of rating disability from arthritis, the knee 
is considered to be a major joint.  See 38 C.F.R. § 4.45.

The veteran's demonstrated range of motion in the left knee 
at the July 2001 VA examination and the right knee at the 
July 2001 VA examination, Dr. M.M.'s November 2003 
examination, and Dr. K.M.'s November 2003 examination, does 
not meet the criteria for a compensable rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  Some loss of 
motion on flexion and extension of the right knee, however, 
was shown on Dr. M.M.'s examination, and painful motion, 
crepitus, and tenderness was demonstrable at the examination.  
And, as discussed above, arthritis of both knees has been 
shown on x-rays.  Therefore, the current disability rating of 
10 percent, and not higher, is appropriate for the right knee 
because flexion motion, while noncompensable under Diagnostic 
Code 5260, is nevertheless limited due to demonstrable pain.  

In addition to loss of flexion motion, however, as discussed, 
the medical evidence also showed that the veteran had 
objectively confirmed loss of motion on extension of the 
right knee at Dr. M.M.'s examination.  Therefore, he is also 
entitled to a separate rating of 10 percent for this 
functional impairment.  See VAOPGCPREC 9-04 (providing that 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg).  

As for the left knee, no limitation of motion on flexion and 
extension was demonstrated on the July 2001 examination.  
Pain is contemplated in the current rating.  Therefore, the 
veteran is not entitled to a disability rating in excess of 
10 percent under Diagnostic Code 5260, and he is not entitled 
to a separate compensable rating under Diagnostic Code 5261.

The Board is required to consider other diagnostic codes to 
assess whether the veteran is entitled to a rating in excess 
of 10 percent or a separate evaluation under any of them.  

In regard to Diagnostic Code 5256 (ankylosis of the knee), 
the medical evidence, including x-rays, show that the 
veteran's right and left knees are not manifested by 
ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(defining ankylosis as stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint).  In regard to Diagnostic Code 5257 
(recurrent subluxation or lateral instability of the knee), 
testing at each of the examinations for the stability of the 
ligaments in the knees was consistently negative; no 
subluxation or lateral instability of the knees was 
demonstrated on any examination.  Thus, evaluation of the 
veteran's bilateral knee disability would not be appropriate 
under Diagnostic Code 5256, and he is not entitled to a 
separate evaluation under Diagnostic Code 5257 with respect 
to the right knee pursuant to
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.
 
Lastly, the medical evidence shows that the veteran does not 
have dislocation of the semilunar cartilage, symptomatic 
removal of the semilunar cartilage, or impairment of the 
tibia and fibula, on account of his service-connected left 
knee disability, so as to preclude an evaluation under 
Diagnostic Codes 5258, 5259, and 5262.  As for the right knee 
disability, to the extent that the AMC has considered the 
partial medial meniscectomy and partial synovectomy conducted 
in February 2004 as part of the service-connected disability, 
the Board notes that a 10 percent rating is the maximum 
evaluation available for symptomatic removal of semilunar 
cartilage under Diagnostic Code 5259.  As such, it would not 
be more advantageous to the veteran if his symptomatic 
complaints of pain were evaluated under that code.  The 
medical evidence also fails to show dislocation of the 
semilunar cartilage or impairment of the tibia and fibula on 
account of the veteran's service-connected right knee 
disability, so as to preclude an evaluation under Diagnostic 
Codes 5258 and 5262.  



From February 5, 2004 and prior to April 1, 2004- Left Knee

No clinical findings referable to the left knee are of record 
during this period.   

From April 1, 2004- Right Knee and Left Knee

The veteran's demonstrated range of motion in the right and 
left knees at the April 2005 VA examination does not meet the 
criteria for a compensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, much less the criteria 
associated with ratings in excess of 10 percent, even after 
repeat of the motion.  In addition, the examination showed 
full extension in both the right and left knees.  Pain is 
contemplated in the currently assigned ratings.  Therefore, 
the veteran is not entitled to a disability rating in excess 
of 10 percent for each knee under Diagnostic Code 5260, and 
he is not entitled to a separate compensable rating for each 
knee under Diagnostic Code 5261.  

While the veteran for the first time testified at the RO 
hearing that his knees occasional gives out of him, the VA 
examination continues to show that the veteran's bilateral 
knee disability is not productive of subluxation or lateral 
instability.  The medical evidence further shows that the 
knees continue to not be manifested by ankylosis, dislocation 
of the semilunar cartilage, or impairment of the tibia and 
fibula on account of the service-connected disability, so as 
to preclude an evaluation under Diagnostic Codes 5257, 5258, 
and 5262.  Lastly, as noted earlier, 
symptomatic removal of semilunar cartilage under Diagnostic 
Code 5259 only warrants a maximum rating of 10 percent.  

The Board has also considered whether the veteran might be 
entitled to a separate rating for residual scars associated 
with the meniscectomy and synovectomy of the right knee.  Dr. 
K.M.'s records included a February 2004 progress note that 
indicated that the incisional sites were "unremarkable."  
Dr. J.N.'s March 2004 report described that the examination 
revealed "healed arthroscopy portals" that were 
"nontender."  The April 2005 VA examiner observed that the 
arthroscopy scars were "healed."  The veteran has never 
complained of painful or tender scars.  Therefore, the Board 
finds that the record does not suggest that compensable 
residuals might be associated with the scars under the old 
and amended schedules for evaluating skin disorders.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 
(2005). 

For these reasons, the Board finds that the currently 
assigned 10 percent ratings for each knee for this period are 
appropriate.  The Board considered the veteran's contentions 
on the severity of his knee disabilities, including his 
testimony, but the objective medical evidence of record shows 
that the currently assigned ratings accurately reflect the 
degree of disability caused by the service-connected knee 
disabilities. 

Staged Rating and Extraschedular Rating

With regard to the veteran's service-connected right knee 
disability, the Board has assigned staged ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The veteran's left 
knee disability has not been shown to be manifested by 
greater than the criteria associated with the rating assigned 
under the designated diagnostic code during any portion of 
the appeal period.  Accordingly, a staged rating is not in 
order and the assigned rating is appropriate for the entire 
period of the veteran's appeal.  Id.

A higher initial rating may also be granted on an 
extraschedular basis when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  The Board finds no evidence that the veteran's 
service-connected right and left knee disabilities presented 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2005).  The objective medical evidence of record 
shows that manifestations of the veteran's service-connected 
right and left knee disabilities do not result in a marked 
functional impairment in a way or to a degree other than that 
addressed by VA's Rating Schedule.  At times, the veteran has 
maintained that he retired solely on account of his bilateral 
knee disability, but the medical evidence of record, 
including G.B.'s July 2003 letter and Dr. M.D.'s August 2003 
letter, shows otherwise.  In any event, the schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005). Consequently, the 
Board concludes that referral of this case for consideration 
of an extraschedular rating is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

A higher initial rating in excess of 10 percent for service-
connected degenerative joint disease of the right knee (for 
limitation of motion on flexion) prior to February 5, 2004 
and from April 1, 2004, is denied.

A separate rating of 10 percent for limitation of motion on 
extension of the right knee prior to February 5, 2004, is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.   

A higher initial rating in excess of 10 percent for service-
connected degenerative joint disease of the left knee is 
denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


